     DAVID J. MICLEAN (SBN 115098)
 1   dmiclean@micleangleason.com
 2   LIMIN ZHENG (SBN 226875)
     lzheng@micleangleason.com
 3   MICLEAN GLEASON LLP
     411 Borel Avenue, Suite 310
 4   San Mateo, CA 94402
     Telephone: (650) 684-1181
 5   Facsimile: (650) 684-1182
 6
     Attorneys for Plaintiff
 7   ASUSTEK COMPUTER, INC.

 8
                               UNITED STATES DISTRICT COURT
 9

10                          NORTHERN DISTRICT OF CALIFORNIA

11
     ASUSTEK COMPUTER, INC.,                  Case No. 4:19-cv-02140-YGR
12
          Plaintiff,                           ORDER APPROVING
13                                            PLAINTIFF’S NOTICE OF DISMISSAL
     v.                                       WITH PREJUDICE
14

15   MICRO-STAR INTERNATIONAL CO., LTD. and
     MSI COMPUTER CORP.,
16
          Defendants.
17

18
19

20

21

22

23

24

25

26
27

28
30

31 NOTICE OF DISMISSAL WITH PREJUDICE                             CASE NO. 4:19-CV-02140-YGR
 1          PLEASE TAKE NOTICE THAT pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

 2   Plaintiff ASUSTek Computer Inc. dismisses with prejudice the above-captioned action against

 3   Defendants Micro-Star International Co., Ltd. and MSI Computer Corp. in its entirety pursuant to a

 4   confidential settlement agreement.

 5

 6

 7   Dated: January 30, 2020                             Respectfully Submitted,
                                                         MICLEAN GLEASON LLP
 8

 9
                                                         By:          /s/ David J. Miclean
10                                                                    David J. Miclean
                                                                      Limin Zheng
11                                                                    Attorneys for Plaintiff
                                                                      ASUSTEK COMPUTER, INC.
12

13

14

15

16

                                                                      ISTRIC
                                                                  ES D
17
                                                                 T          TC
18                                                             TA
                                                                                             O
                                                         S




                                                                                              U
                                                        ED




19
                                                                                               RT



                                                                                         D
                                                                            RDERE
                                                    UNIT




       Dated: February 3, 2020                                         OO
20                                                             IT IS S
                                                                                                      R NIA




21
                                                                                                ers
                                                                                n   zalez Rog
                                                    NO




                                                                        onne Go
                                                               Judge Yv
22
                                                                                                      FO
                                                     RT




                                                                                                  LI




23
                                                             ER
                                                        H




                                                                                                A




                                                                  N                              C
24                                                                                  F
                                                                      D IS T IC T O
                                                                            R
25

26
27

28
30
                                                         1
31 NOTICE OF DISMISSAL WITH PREJUDICE                                                    CASE NO. 4:19-CV-02140-YGR
